724 S.E.2d 919 (2012)
KNOWLES
v.
WACKENHUT CORPORATION, et al.
No. 53P12-1.
Supreme Court of North Carolina.
April 12, 2012.
Ashley Baker White, for Wackenhut Corporation, et al.
Brian Jarrod Kromke, Wilmington, for Wackenhut Corporation, et al.
Cameron David Simmons, Wilmington, for Knowles, Debra.
The following order has been entered on the motion filed on the 16th of February 2012 by Plaintiff for Temporary Stay:
"Motion Dissolved by order of the Court in conference, this the 12th of April 2012."